DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 02/19/2021 is acknowledged.
Claims 1, 13 and 16-18 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 5, 13, and 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in light of Applicant’s amendment. Claim 1 has been amended to clarify the composition is an oil in water (O/W) emulsion of an oil phase dispersed in an aqueous phase.
The rejection of claims 1, 5, 9, 13 and 16-18 under 35 U.S.C. 103 as being unpatentable over Sakai, US 5455037 in view of Stehr, US 20060069278 has been withdrawn in light of Applicant’s amendment. The specification includes evidence that the surfactant mixture produces 
The double patenting rejection over claims 1-16 of US 10709649 has been withdrawn in light of the terminal disclaimer. The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10709649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 13 and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM CRAIGO/Examiner, Art Unit 1615        



/SUSAN T TRAN/Primary Examiner, Art Unit 1615